I concur specially. The indictment herein states specifically that the article published by defendant, which mentioned no individuals by name but only an unincorporated group or association, libeled *Page 348 
and held up to hatred, contempt, and ridicule the individual members named in the indictment and other persons unknown. Defendant demurred to the indictment. For the purpose of a demurrer, the facts stated must be taken as true. So in this action the court must accept it as a fact that this publication libeled these individuals. Under 2 Mason Minn. St. 1927, § 10651, it is not necessary in the indictment to "set forth any extrinsic facts for the purpose of showing the application to the party libeled of the defamatory matter." Therefore the demurrer must be overruled.
Defendant urges the point that this demurrer should be sustained for the reason that the individual members of the group libeled were unknown, being members of a secret or semi-secret organization. This point is not before us, and there is nothing in the record to sustain appellant's contention as to this fact. If on the trial such is proved to be the fact, I believe this case distinguishable from the long line of cases, collection of which can be found in 19 A.L.R. 1455, at p. 1531, holding that criminal prosecution can be had even though no specific person or a group or class has been mentioned in the alleged libel. If appellant's contention is true, it seems to me that the allegedly libelous matter did not tend to incite a breach of the peace and so is not controlled by the rule of the above cited line of authorities. *Page 349